IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1101
                               Filed July 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RICARDO LYCRGUS PERRY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Mark F. Schlenker,

District Associate Judge.



      Ricardo Perry appeals his sentences for two counts of operating while

intoxicated. SENTENCES VACATED AND REMANDED.




      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Mullins and May, JJ.
                                         2


DOYLE, Presiding Judge.

       Following his guilty pleas, Ricardo Perry appeals his sentences for two

counts of operating while intoxicated (OWI).1 Perry contends the sentencing court

referred to facts not admitted or proven, abused its discretion in sentencing Perry

to prison, and failed to give his counsel an opportunity to present a sentencing

recommendation. Since the sentencing court referred to facts not admitted or

proven, we vacate Perry's sentences and remand to the district court for

resentencing before a different judge.

    I. Facts and Procedural history.

       Perry was charged by trial information with operating while intoxicated,

second offense. A few weeks later, he was again charged with operating while

intoxicated, second offense. By paper plea, he pled guilty to both offenses. In

each plea, Perry admitted to “operat[ing] a motor vehicle in Polk County, Iowa,

while under the influence of an alcoholic beverage with BAC over .08.” He waived

his right to be present at the plea proceeding and waived his right to a record of

the proceeding. The plea court accepted the pleas and set sentencing for a later

date.2 A virtual video sentencing hearing was held. The prosecutor made his


1 “Iowa Code section 814.6(1)(a)(3) [(2020)] provides a defendant may appeal as
a matter of right from a conviction entered upon a guilty plea only when the
conviction is for a class ‘A’ felony or the defendant establishes good cause.” State
v. Boldon, 954 N.W.2d 62, 68 (Iowa 2021). “[G]ood cause exists to appeal from a
conviction following a guilty plea when the defendant challenges his or her
sentence rather than the guilty plea.” State v. Damme, 944 N.W.2d 98, 105 (Iowa
2020).
2 Even though the written pleas lack any statement by Perry accepting the minutes

of evidence to be true, the orders accepting each plea state: “Based on the
statements of the defendant, statements of the prosecutor, and the minutes of
testimony accepted as true by the defendant and considered by the court, the plea
has a factual basis and is knowingly, voluntarily and intelligently made.”
                                         3


sentencing recommendation, two mitigation witnesses testified on behalf of Perry,

and Perry made his allocution. Before sentencing Perry, the court made these

comments:

      THE COURT: I reviewed the files on these. I note the first one was
      a [.]138 test on the Datamaster. I read through the complaint led to
      the circumstances regarding the stop, and I’ve looked at the
      complaint in the second one too. And I believe in the first one he
      was in an automobile. The second one he was on a Harley
      motorcycle. He tested .894, still above the legal limit. On that one I
      note that on that one he dumped the motorcycle in the driveway. I
      assume that’s what the insurance claim or the no insurance is about.
      [Prosecutor], is there any indication of any damage other than to
      possibly his own vehicle?
              [PROSECUTOR]: I looked at the files prior, Judge, but I don’t
      see anything that would indicate a restitution claim or damage
      elsewhere.
              THE COURT: . . . Okay, the complaint in the other charge, as
      I said, indicates that he dumped the vehicle he was driving or turned
      it over, but I don’t see any complaint that holds another vehicle
      although I note the officer talks about a high rate of speed and
      spacing of the vehicles in front of a no passing zone. And there was
      another no passing zone which is to be dismissed. The officer’s
      complaint talks about possibly trying to evade him. I’m not really
      concerned with it and not really placing that much on that. What I’m
      really looking at is the fact he picked up another OWI within three
      weeks of getting one, and it’s an OWI second where he’s facing two
      years in prison and putting himself at risk. And if he was to participate
      in taking care of his family, getting killed in a motorcycle accident
      really isn’t going to help much. I’ve been doing this 40 years and
      seen people get multiple OWIs in a short time period. And it seems
      to me that the real focus is the need for counseling and getting
      conduct change here for the health and safety of the defendant as
      well as the public. So what concerns me is the county attorney said
      the fact that these were committed in such a short time period, that
      does concern me. I understand he’s needed at home. How old are
      you, Mr. Perry?
              THE DEFENDANT: 42.
              THE COURT: You have a lot of years ahead of you, and you
      need to take care of yourself a little better than what you have. I
      heard the county attorney talk about the other history of things that
      are out of state charges and recent charges. I’m really mostly
      concerned with these two charges. And I understand you’ve made
      some bad decisions in the past. I’m a little concerned about the
      assault charge. Those usually catch my attention, but we’re not
                                         4


       talking about assault, we’re talking about OWIs and two in short
       order. The county attorney in his recommendation is giving you a
       considerable break just in his recommendation by recommending
       concurrent not consecutive because of two different offenses and
       could have definitely easily ask as a condition the court to make them
       consecutive. They aren’t related. They aren’t really close in time
       other than three weeks apart. It’s not like a few hours apart. So I
       think the court would be well within its right to sentence you to
       consecutive sentences. I really think you need to take a very serious
       look at your drinking problem you say you have, but this is pretty
       serious and serious from a public standpoint.
              So, Mr. Perry, I’m going to follow the State’s recommendation
       and order that you be confined to the custody of the department of
       corrections for two years on each offense, and that those sentences,
       however, run consecutively.        Following the county attorney’s
       recommendations I’m not going to make them—make them run
       consecutive. If I said consecutive—concurrently not consecutively.

Perry appeals from the sentences imposed.

   II. Standard of Review.

       We review a sentence imposed by the district court for errors at law. Iowa

R. App. P. 4. State v. Grandberry, 619 N.W.2d 399, 401 (Iowa 2000). We will not

upset a sentence on appellate review unless the defendant shows an abuse of trial

court discretion or a defect in the sentencing procedure, such as trial court

consideration of impermissible factors. Id.

   III. Analysis

       Perry contends the sentencing court considered facts not admitted or

proven. He asks us to vacate his sentence and remand for resentencing before a

different judge.

       “The sentencing court should only consider those facts contained in the

minutes that are admitted to or otherwise established as true.” State v. Gonzalez,

582 N.W.2d 515, 517 (Iowa 1998) (quoting State v. Black, 324 N.W.2d 313, 316

(Iowa 1982)). “Where portions of the minutes are not necessary to establish a
                                        5


factual basis for a plea, they deemed denied by the defendant and are otherwise

unproved and a sentencing court cannot consider or rely on them.” Id.

      The crux of Perry’s argument is that he did not admit to facts outside the

elements of the offense. He only admitted to “operat[ing] a motor vehicle in Polk

County, Iowa, while under the influence of an alcoholic beverage with BAC over

.08.” He did not accept as true the minutes of evidence or any attachments to

them. Even so, the sentencing court referred to the criminal complaints:

      THE COURT: On that one I note that on that one he dumped the
      motorcycle in the driveway. I assume that’s what the insurance claim
      or the no insurance is about. [Prosecutor], is there any indication of
      any damage other than to possibly his own vehicle?
              [PROSECUTOR]: I looked at the files prior, Judge, but I don’t
      see anything that would indicate a restitution claim.
              THE COURT: . . . Okay, the complaint in the other charge, as
      I said, indicates that he dumped the vehicle he was driving or turned
      it over, but I don’t see any complaint that holds another vehicle
      although I note the officer talks about a high rate of speed and
      spacing of the vehicles in front of a no passing zone. And there was
      another no passing zone which is to be dismissed. The officer’s
      complaint talks about possibly trying to evade him. I’m not really
      concerned with it and not really placing that much on that . . . .
              ....
              THE COURT: . . . . I heard the county attorney talk about the
      other history of things that are out of state charges and recent
      charges. I'm really mostly concerned with these two charges. And I
      understand you’ve made some bad decisions in the past. I’m a little
      concerned about the assault charge. Those usually catch my
      attention, but we’re not talking about assault . . . .

The district court is restricted to reliance on only facts that are admitted or

otherwise established as true. Gonzalez, 582 N.W.2d at 317. The law is clear

about consideration of impermissible sentencing factors, they should not be

considered during sentencing. State v. Lovell, 857 N.W.2d 241, 242 (Iowa 2014).

The district court mentioned impermissible sentencing factors before sentencing

Perry—Datamaster test results, dumped motorcycle, high rate of speed, spacing
                                          6


in a no passing zone, evading a police officer, out-of-state charges, assault charge.

None of these were necessary to establish a factual basis for the charges. 3

Although it is true the sentencing court stated it was not “really concerned” with

them and was not “really placing that much” on them, the court left it unclear

whether it considered the facts mentioned. We cannot speculate about the weight

the sentencing court gave to these unknown circumstances. State v. Messer, 306

N.W.2d 731, 733 (Iowa 1981). If a court in determining a sentence uses any

improper consideration, resentencing of the defendant is required, even if it were

merely a secondary consideration. Grandberry, 619 N.W.2d at 401.

       So we vacate Perry's sentences and remand the cases to the district court

for resentencing before a different judge. Id. In view of our disposition of the case,

we need not address the other arguments raised by Perry on appeal.

       SENTENCES VACATED AND REMANDED.




3Perry admitted in his written pleas that he drove with a BAC over .08, so the exact
Datamaster results would not be necessary to establish the requisite factual basis.